Citation Nr: 0323997	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-21 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1967 to March 
1967, and from January 1969 to May 1969.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which determined that new and material evidence 
had not been received to reopen the claim of service 
connection for bronchitis.  In a February 2002 supplemental 
statement of the case, the RO reopened the veteran's claim, 
but denied the claim on the merits.  

However, despite the RO's decision to reopen the claim and 
its denial of this claim on the merits, the Board must 
initially consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  For the 
reasons provided below, the Board finds that the veteran's 
claim of service connection for bronchitis must be reopened.

The Board is not, at this time, considering the claim of 
entitlement to service connection for bronchitis.  Rather 
additional development on the issue of service connection is 
necessary and is addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  In a July 1991 decision, the RO denied service connection 
for bronchitis.  The veteran did not appeal.

2.  Evidence submitted since the RO's July 1991 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1991 RO decision which denied service connection 
for bronchitis is final.  38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has been received since the 
RO's July 1991 decision, thus, the claim of service 
connection for bronchitis is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. 
App. 174 (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  In this case, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the veteran has been furnished VA letters specifically 
addressing VCAA in September 2001 and September 2002.  In 
addition, a February 2002 supplemental statement of the case 
provided the veteran with notice of 38 C.F.R. § 3.159.  
Nevertheless, the Board is, at this time, granting the 
veteran's petition to reopen his claim of service connection 
for bronchitis.  As such, any deficiencies in this case with 
regard to VCAA are harmless and nonprejudicial with regard to 
the issue of whether new and material evidence has been 
received to reopen the claim of service connection for 
bronchitis.  

In April 1991, the veteran's original claim of service 
connection for bronchitis was received.  At that time, his 
contentions and his service medical records were of record.  
The veteran maintained that he had bronchitis prior to 
service and it was aggravated therein.  The service medical 
records included a statement from B. W. Boynton, M.D., dated 
in January 1967, in which Dr. Boynton stated that he had 
treated the veteran in April 1964 for acute bronchitis.  He 
indicated that there was no sign of asthma at that time.  The 
service medical records showed that during the veteran's 
first period of service from January 1967 to March 1967, the 
veteran reported a past history of bronchial asthma and that 
he was treated for bronchitis.  Specifically, in January 
1967, the veteran reported that he had had bronchial asthma 
since birth.  The next month, he related that he had a 
history of recurrent pulmonary infections since birth and had 
experienced shortness of breath over the past 8 to 10 years.  
A medical board was conducted which determined that the 
veteran had chronic bronchitis with bronchospasms.  The 
medical board concluded that the chronic bronchitis existed 
prior to the veteran's entry into service.  Thereafter, a 
physical examination revealed bilateral wheezing in the 
veteran's chest as well as cough and sputum production.  
Pulmonary function tests (PFT) revealed a minimal to moderate 
degree of obstructive airway disease.  The veteran was 
medically discharged.  

In a December 1967 letter, Dr. Boynton indicated that there 
was enough doubt as to whether the veteran did or did not 
have chronic bronchitis to warrant another pulmonary 
evaluation.  He opined in February 1968 that the veteran was 
capable of military service.  

The veteran's second period of service was from January 1969 
to May 1969.  However, he was examined in June 1968, prior to 
his reenlistment.  At that time, the veteran reported having 
a history of shortness of breath.  He related that he had 
acute bronchitis in 1963, but he fully recovered.  He also 
reported having acute bronchitis in January 1967 which 
occurred during service.  He again indicated that he had 
fully recovered.  The veteran stated that he had been 
discharged from the military in March 1967 due to the 
bronchitis.  The examiner noted that the veteran had a 
history of smoking and shortness of breath.  The veteran was 
again examined prior to reenlistment in October 1968.  It was 
noted that the veteran's past episodes of bronchitis were of 
short duration except for his inservice episode which 
resulted in his discharge from service.  The veteran related 
that the inservice episode resolved quickly after discharge.  
Thereafter, the veteran denied having any further episodes.  
Physical examination revealed no evidence of significant 
obstructive component on forced expiration.  A chest x-ray 
was negative.  The impression was history of recurrent 
bronchitis with essentially reversible obstructive component.  
It was determined that the veteran was fit for duty.  

During the veteran's second period of service, he was treated 
in February 1969 for shortness of breath, wheezing, and 
coughing.  The diagnosis was asthma.  The veteran was 
hospitalized for a month for bronchitis.  It was noted that 
the veteran had had recurrent bronchitis for years.  Prior to 
his discharge from hospitalization, it was indicated that the 
veteran had chronic bronchitis with evidence of impaired 
pulmonary functions manifested by persistent wheezes.  The 
examiner opined that the veteran's respiratory disorder, 
chronic bronchitis, existed prior to service.  

In a July 1991 rating decision, service connection for 
bronchitis was denied on the basis that the veteran had 
bronchitis prior to his entry into service and his bronchitis 
was not aggravated beyond its natural progression during 
either period of service.  The veteran did not appeal that 
determination.  The July 1991 RO decision which denied 
service connection for bronchitis is final.  38 U.S.C.A. § 
7105 (West 1991).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998). 

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)

In December 1996, the veteran's current petition to reopen 
the claim of service connection for bronchitis was received.  

In conjunction with his petition to reopen, new evidence has 
been received.  The new evidence consists of VA records from 
1991 to the present time which confirm that the veteran 
currently has a respiratory disorder, variously diagnosed as 
asthmatic bronchitis and chronic obstructive pulmonary 
disorder.  Also submitted is a letter from the veteran's 
mother dated (before a notary public) in February 1967 in 
which she stated that the veteran was treated on one occasion 
for bronchitis in April 1964.  Thereafter, the veteran had a 
cold and a cough from cigarette smoking in 1965, but these 
cleared up.  She indicated that she did not believe that the 
veteran had chronic bronchitis based on that one 1964 
episode.  Also submitted was a second letter from the 
veteran's mother dated in November 1998 in which she stated 
that the veteran did not have bronchitis since his birth.  
She indicated that in 1965, the veteran was treated for 
influenza and was told that it could turn into bronchitis, 
but the veteran was given medication which cleared it up.  
She related that after the veteran went into the Army in 
1967, he got a chest cold which turned into bronchitis.  He 
was eventually given penicillin by the family physician which 
cleared it up.  After he entered his second period of 
service, the veteran caught another chest cold which turned 
into bronchitis and he was discharged.  The veteran himself 
has presented his contentions in written correspondence and 
in a February 2001 personal hearing before a hearing officer.  
The veteran maintains that he did not have a respiratory 
disorder prior to his entry into either period of active 
duty; rather, he inially developed a respiratory disorder 
during service.  

In sum, the newly submitted evidence is considered to be 
material.  The VA records establish current respiratory 
disability and treatment for respiratory disability for many 
years.  The veteran and his mother contend that the veteran 
did not have chronic bronchitis prior to the veteran's 
periods of military service.  Thus, service connection is 
asserted to be warranted on a direct basis and not due to 
aggravation.  The Board finds that the veteran's statements, 
and, in particular, the 1967 statement of his mother that he 
did not have chronic bronchitis before he entered service to 
be material.  As noted, the 1991 denial was predicated on a 
finding that the veteran's bronchitis preexisted service and 
was not aggravated therein.  There is new evidence which 
purports that there was no preexisting disease and that 
bronchitis began during service.  The Board notes that 
neither the veteran nor his mother has been shown to be a 
qualified medical professional.  Lay assertions of medical 
causation will not suffice to serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  However, the assertions made by 
the veteran's mother do not merely address medical causation.  
Rather, her 1967 statement provides information regarding the 
veteran's medical history within a short period of time of 
when the veteran allegedly had bronchitis and during the time 
that the veteran allegedly had bronchitis.  She is not 
competent to made any diagnosis, but she is competent to 
state what she observed.  In addition, as the veteran's 
mother, she was competent to state if the veteran was treated 
by a physician for a particular disease when he was a minor 
as she would most likely have been his guardian while he was 
a minor.  She was listed as his closest relative in his 
service medical records.  As such, without considering the 
opinion of the veteran's mother regarding any medical 
diagnosis, her statements otherwise tend to show that the 
veteran was not ill prior to his entry into active service.  
Therefore, the Board finds that, assuming the credibility of 
the aforementioned evidence which supports the veteran's 
claim as required by Justus v. Principi, 3 Vet. App. 510, 513 
(1992), the veteran has submitted new and material evidence 
to reopen the claim of service connection for bronchitis.  
Thus, the newly submitted evidence is relevant and probative 
to the issue at hand and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156.

In light of the foregoing, the veteran's claim is reopened.


ORDER

The petition to reopen a claim for service connection for 
bronchitis is granted.


REMAND

In light of VCAA, the veteran should be afforded a VA 
respiratory disorder.  Currently, the veteran has been 
variously diagnosed as having asthmatic bronchitis and 
chronic obstructive pulmonary disorder.  The examiner should 
determine if the veteran has chronic bronchitis.  The 
examiner should also determine if the veteran had a pre-
existing respiratory disability at the time of his entry onto 
active service for either period of service.  If the veteran 
had a pre-existing respiratory disability at the time of his 
entry into either period of service, did that disorder 
undergo a permanent increase in severity during service.  If 
such an increase occurred, was the increase beyond that to be 
expected due to the natural progression of the disorder.  If 
the examiner determines that the veteran did not have a 
respiratory disability prior to entry into either period of 
service, he/she should opine as to whether his current 
respiratory disability was manifest during either period of 
service, that is, is his currently diagnosed respiratory 
disorder related to either period of active duty.

VA should continue to undertake the appropriate actions to 
ensure that the directives of VCAA have been followed.  
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The veteran is hereby informed that 
if there is evidence supporting the issue on appeal, he must 
submit that evidence to VA.

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  VCAA should continue to be followed.  

3.  The veteran should be afforded a VA 
respiratory examination.  All indicated 
tests should be completed.  The claims 
file should be made available to the 
examiner prior to the examination.  
Currently, the veteran has been variously 
diagnosed as having asthmatic bronchitis 
and chronic obstructive pulmonary 
disorder.  The examiner should determine 
if the veteran has chronic bronchitis.  
The examiner should also determine if the 
veteran clearly and unmistakably had a 
pre-existing respiratory disability at 
the time of his entry onto active service 
for either period of service.  If such 
preexisted service, exactly what was the 
diagnosis?  If the veteran had a pre-
existing respiratory disability at the 
time of his entry into either period of 
service, did that disorder clearly and 
unmistakably not increase in severity 
during service?  If such an increase 
occurred, was the increase beyond that to 
be expected due to the natural 
progression of the disorder.  If the 
examiner determines that the veteran did 
not have a respiratory disability prior 
to entry into either period of service, 
he/she should opine as to whether his 
current respiratory disability was 
manifest during either period of service, 
that is, is his currently diagnosed 
respiratory disorder related to either 
period of active duty.

4.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VA.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

